Citation Nr: 1823724	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-37 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant entered active duty in July 1973 and separated from active duty in July 1976.  He was absent without leave (AWOL) for approximately 262 days from April 1975 to October 1975 and again from March 1976 to June 1976.  His discharge is noted to be "under other than honorable conditions."  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 C.F.R. § 3.12(a). 

A discharge or release from service because of willful or persistent misconduct is a bar to the payment of VA benefits, unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(d). 

Under VA regulations, an "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

In June 2015 and August 2016 correspondence, the appellant wrote that he went AWOL (absent without official leave) as the result of mental problems.  As such, this raises the possibility of an insanity defense pursuant to 38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(d).  Unfortunately, the appellant's service treatment records, which would shed light as to the Veteran's psychiatric fitness during his military service, have not yet been associated with the claims file.  On remand, the appellant's service treatment records should be requested so that a determination can be made as to whether the appellant was insane at the time of his discharge.  

Also, it appears that the appellant wishes to upgrade his "under other than honorable conditions" discharge.  Significantly, in June 2015 and August 2016 correspondence the appellant wrote that he wished to get his discharge upgraded.  On remand the appellant should also be sent a predetermination letter, Character of Discharge - Due Process, enclosing a VA Form 21-0789.  VA should specifically inform the appellant of his right to request that the service department officially change the character of his discharge.  The letter should also inform him of the right to present evidence that he was insane at the time of committing the offense(s) resulting in an "other than honorable" discharge.  

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a predetermination letter, Character of Discharge - Due Process, enclosing a VA Form 21-0789, and specifically inform the appellant of his right to request that the service department officially change the character of his discharge.  The letter should also inform him of the right to present evidence that he was insane at the time of committing the offense(s) resulting in an "other than honorable" discharge.  

2. Make an attempt to obtain the appellant's service treatment records.  If the appellant's service treatment records prove to be unobtainable, a negative reply must be noted in writing and associated with the claims file.  

3. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


